UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-6651 HILL-ROM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Indiana 35-1160484 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) (812) 934-7777 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer þAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, without par value – 57,220,681 shares as of April 23, 2014. HILL-ROM HOLDINGS, INC. INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Income (Loss) 3 (Unaudited) for the Quarterly and Year to Date Periods Ended March 31, 2014 and 2013 Condensed Consolidated Statements of Comprehensive Income (Loss) 4 (Unaudited) for the Quarterly and Year to Date Periods Ended March 31, 2014 and 2013 Condensed Consolidated Balance Sheets (Unaudited) at 5 March 31, 2014 and September 30, 2013 Condensed Consolidated Statements of Cash Flows 6 (Unaudited) for the Year to Date Periods Ended March 31, 2014 and 2013 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 - Quantitative and Qualitative Disclosures About Market Risks 26 Item 4 - Controls and Procedures 26 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 27 Item 1A - Risk Factors 27 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6 - Exhibits 28 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Loss) (Unaudited) (In millions, except per share data) Quarterly Period Ended March 31 Year to Date Period Ended March 31 Net Revenue Capital sales $ Rental revenue Total revenue Cost of Revenue Cost of goods sold Rental expenses Total cost of revenue Gross Profit Research and development expenses Selling and administrative expenses Special charges Operating Profit Interest expense ) Investment income and other, net ) Income Before Income Taxes Income tax expense (Note 9) Net Income (Loss) $ ) $ $ $ Net Income (Loss) per Common Share - Basic $ ) $ $ $ Net Income (Loss) per Common Share - Diluted $ ) $ $ $ Dividends per Common Share $ Average Common Shares Outstanding - Basic (thousands) (Note 10) Average Common Shares Outstanding - Diluted (thousands) (Note 10) See Notes to Condensed Consolidated Financial Statements 3 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (In millions) Quarterly Period Ended March 31 Year to Date Period Ended March 31 Net Income (Loss) $ ) $ $ $ Other Comprehensive Income (Loss): Available-for-sale securities and currency hedges, net of tax of $0.0 million and $0.2 million for the quarterly periods, and $0.0 million and $0.2 million for the year to date periods, respectively Foreign currency translation adjustment, net of tax of $0.0 million and $0.1 million for the quarterly periods, and $0.0 million ) ) ) and $0.1 million for the year to date periods, respectively Change in pension and postretirement defined benefit plans, net of tax of $0.4 million and $0.0 million for the quarterly periods, and $0.8 millionand $0.0 millionfor the year to date periods, respectively - - Total Other Comprehensive Income (Loss) ) ) Total Comprehensive Income (Loss) $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements 4 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In millions) March 31, 2014 September 30, 2013 ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowances (Note 2) Inventories (Note 2) Deferred income taxes (Notes 1 and 9) Other current assets Total current assets Property, plant and equipment, net (Note 2) Goodwill (Notes 3 and 4) Software and other intangible assets, net (Note 2) Deferred income taxes (Notes 1 and 9) Other assets Total Assets $ $ LIABILITIES Current Liabilities Trade accounts payable $ $ Short-term borrowings (Note 5) Accrued compensation Accrued product warranties (Note 12) Other current liabilities Total current liabilities Long-term debt (Note 5) Accrued pension and postretirement benefits (Note 6) Deferred income taxes (Notes 1 and 9) Other long-term liabilities Total Liabilities Commitments and Contingencies (Note 14) - - SHAREHOLDERS' EQUITY Common Stock (Note 2) Additional paid-in-capital Retained earnings Accumulated other comprehensive loss (Note 7) ) ) Treasury stock, at cost (Note 2) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See Notes to Condensed Consolidated Financial Statements 5 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In millions) Year to Date Period Ended March 31 Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Acquisition-related intangible asset amortization Provision for deferred income taxes ) Loss on disposal of property, equipment leased to others, intangible assets and impairments Stock compensation Excess tax benefits from employee stock plans ) Change in working capital excluding cash, current investments, current debt, acquisitions and dispositions: Trade accounts receivable Inventories ) Other current assets ) ) Trade accounts payable ) ) Accrued expenses and other liabilities ) ) Other, net ) Net cash provided by operating activities Investing Activities Capital expenditures and purchases of intangible assets ) ) Proceeds on sale of property and equipment leased to others Payment for acquisition of businesses, net of cash acquired ) ) Net cash used in investing activities ) ) Financing Activities Net change in short-term debt ) - Borrowings (payments) on revolving credit facility ) Proceeds from long-term debt - Payment of long-term debt ) ) Purchase of noncontrolling interest ) ) Payment of cash dividends ) ) Proceeds on exercise of stock options Proceeds from stock issuance Excess tax benefits from employee stock plans ) Treasury stock acquired ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net Cash Flows ) Cash and Cash Equivalents: At beginning of period At end of period $ $ See Notes to Condensed Consolidated Financial Statements 6 Hill-Rom Holdings, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) (Dollars in millions except per share data) 1.Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation Unless the context otherwise requires, the terms “Hill-Rom,” “we,” “our” and “us” refer to Hill-Rom Holdings, Inc. and our wholly-owned subsidiaries.The unaudited Condensed Consolidated Financial Statements appearing in this Quarterly Report on Form 10-Q should be read in conjunction with the audited Consolidated Financial Statements and notes thereto included in our latest Annual Report on Form 10-K for the fiscal year ended September 30, 2013 (“2013 Form 10-K”) as filed with the United States (“U.S.”) Securities and Exchange Commission.The September 30, 2013 Condensed Consolidated Balance Sheet was derived from audited Consolidated Financial Statements, but does not include all disclosures required by accounting principles generally accepted in the U.S and certain prior year amounts have been reclassified to conform to current year presentation.In the opinion of management, the Condensed Consolidated Financial Statements herein include all adjustments, consisting only of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the interim periods presented.Quarterly results are not necessarily indicative of annual results. The Condensed Consolidated Financial Statements include the accounts of Hill-Rom and its wholly-owned subsidiaries.Intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of certain assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the period.Actual results could differ from those estimates.Examples of such estimates include our accounts receivable reserves (Note 2), accrued warranties (Note 12), income taxes (Note 9) and commitments and contingencies (Note 14), among others. Fair Value Measurements Fair value measurements are classified and disclosed in one of the following three categories: · Level 1:Financial instruments with unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets and liabilities. · Level 2:Financial instruments with observable inputs other than those included in Level 1 such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3:Financial instruments with unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.Unobservable inputs reflect our own assumptions that market participants would use in pricing the asset or liability (including assumptions about risk).Unobservable inputs shall be developed based on the best information available in the circumstances, which might include our own data. We record cash and cash equivalents, as disclosed on our Condensed Consolidated Balance Sheets, as Level 1 instruments and certain other insignificant derivatives and investments as either Level 2 or 3 instruments.Refer to Note 5 for disclosure of our debt instrument fair values. Taxes Collected from Customers and Remitted to Governmental Units Taxes assessed by a governmental authority that are directly imposed on a revenue producing transaction between us and our customers, including but not limited to sales taxes, use taxes and value added taxes, are accounted for on a net (excluded from revenue and costs) basis. 7 Income Taxes We and our eligible domestic subsidiaries file a consolidated U.S. income tax return. Foreign operations file income tax returns in a number of jurisdictions.Deferred income taxes are computed using an asset and liability approach to reflect the net tax effects of temporary differences between the financial reporting carrying amounts of assets and liabilities and the corresponding income tax amounts. We have a variety of deferred tax assets in numerous tax jurisdictions. These deferred tax assets are subject to periodic assessment as to recoverability.If it is determined that it is more likely than not that the benefits will not be realized, valuation allowances are recognized. In evaluating whether it is more likely than not that we would recover these deferred tax assets, future taxable income, the reversal of existing temporary differences and tax planning strategies are considered. As of March 31, 2014, we had $28.5 million of valuation allowances on deferred tax assets, on a tax-effected basis, primarily related to foreign operating loss carryforwards and other tax attributes.The valuation allowance was increased in the current period by $19.6 million in recognition of a full valuation allowance on the net deferred tax assets in France.The need for the valuation allowance was determined to be necessary as a result of cumulative and anticipated future losses, due primarily to additional expenses in France associated with restructuring initiatives that commenced in the quarter.We believe that our estimates for the valuation allowances recorded against deferred tax assets are appropriate based on current facts and circumstances. We account for uncertain income tax positions using a threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The difference between the tax benefit recognized in the financial statements for an uncertain income tax position and the tax benefit claimed in the tax return is referred to as an unrecognized tax benefit. Employee Benefits Change During the second quarter of fiscal 2014, we implemented a new paid time off policy as part of our employee benefits programs, replacing certain previously existing vacation and sick time policies.In conjunction with these changes in policies, the vesting provisions with respect to the accumulation of paid time off were delayed resulting in the recognition and utilization of paid time off in the same benefits year.As a result of this change, significant portions of our existing accrued vacation balance were no longer necessary and we reversed $12.2 million in the quarter to reflect the change in vesting provisions.We expect an additional benefit of approximately $2 million in the third quarter of fiscal 2014 as this policy change becomes fully implemented. Recently Issued Accounting Standards There have been no significant changes to our assessment of the impact of recently issued accounting standards included in Note 1 of Notes to Consolidated Financial Statements in our 2013 Form 10-K except as noted below: In February 2013, an accounting standards update was issued that amends the reporting of amounts reclassified out of accumulated other comprehensive income. This standard does not change the current requirements for reporting net income or other comprehensive income (“OCI”) in the financial statements. However, the guidance requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component, either on the face of the financial statement where net income is presented or in the notes to the financial statements. The standard is effective for fiscal 2014.See Note 7 for disclosure of our reclassifications out of accumulated other comprehensive loss (“AOCL”). 8 2.Supplementary Balance Sheet Information March 31, 2014 September 30, 2013 Allowance for possible losses and discounts on trade receivables $ $ Inventories: Finished products $ $ Raw materials and work in process Total inventory $ $ Accumulated depreciation of property, plant and equipment $ $ Accumulated amortization of software and other intangible assets $ $ Preferred stock, without par value: Shares authorized Shares issued None None Common stock, without par value: Shares authorized Shares issued Shares outstanding Treasury shares 3.Acquisitions Virtus, Inc. On March 31, 2014 we completed a stock purchase agreement with the stockholders of Virtus, Inc. (“Virtus”) to acquire the entire equity interest in Virtus; a supplier of finished surfaces and components for our bed and stretcher product lines. The acquisition of Virtus insources a significant component of our supply chain. The purchase price was $17.6 million ($13.0 million net of cash acquired).We funded the transaction primarily with borrowings under the revolving credit facility.The account balances are included in the Condensed Consolidated Balance Sheets as of the date of acquisition. The following summarizes the fair value of assets acquired and liabilities assumed at the date of the acquisition.These results are preliminary and subject to normal true-up provisions in the stock purchase agreement and other fair value adjustments. Amount Inventory $ Other current assets Property, plant, and equipment Goodwill Current liabilities ) Deferred tax liability ) Total purchase price $ Goodwill is not deductible for tax purposes and was allocated to both our North America and International segments. 9 4.Goodwill The following summarizes goodwill activity by reportable segment: North America Surgical and Respiratory Care International Total Balances at September 30, 2013: Goodwill $ Accumulated impairment losses ) - ) ) Goodwill, net at September 30, 2013 Changes in Goodwill during the period: Goodwill related to acquisitions - ) Currency translation effect - Balances at March 31, 2014: Goodwill Accumulated impairment losses ) - ) ) Goodwill, net at March 31, 2014 $ As described in Note 3, we acquired Virtus on March 31, 2014 and recorded goodwill of $9.6 million.The goodwill was allocated between our North America and International segments based on the expected benefits resulting from the acquisition. During the first quarter of fiscal 2014, we entered a settlement agreement relating to certain contractual provisions of the Völker purchase agreement.This settlement reduced the purchase price by $3.5 million, which was recorded as a reduction of goodwill to our International segment.The purchase price with respect to Völker is now final. 5.Financing Agreements Total debt consists of the following: March 31, 2014 September 30, 2013 Revolving credit facility $ $ Term loan, current portion Term loan, long-term portion Unsecured 7.00% debentures due on February 15, 2024 Unsecured 6.75% debentures due on December 15, 2027 Other Total debt Less current portion of debt Total long-term debt $ $ We have a credit facility that provides for revolving loans of up to $500.0 million, plus term loans in the aggregate amount of $200.0 million.The Company may request to increase the revolving loan commitment and the amount of the term loans by up to an additional $250.0 million.All amounts due under the credit facility mature upon expiration on August 24, 2017.The related term loans amortize so that 37.5 percent of the principal will be repaid over the five year term, with the balance due at maturity.Borrowings under the credit facility and term loan bear interest at variable rates specified therein, that are currently less than 2.0 percent, and the availability of borrowings is subject to our ability at the time of borrowing to meet certain specified conditions, including compliance with covenants contained in the credit agreement governing the facility.The credit facility contains covenants that, among other matters, require us to maintain a ratio of consolidated indebtedness to consolidated EBITDA (each as defined in the credit agreement) of not more than 3.5:1.0 and a ratio of consolidated EBITDA to interest expense of not less than 3.5:1.0.As of March 31, 2014, we had outstanding borrowings of $111.0 million and undrawn letters of credit of $5.2 million under the revolving loan facility, leaving $383.8 million of borrowing capacity available.We are in compliance with all of our debt covenants as of March 31, 2014. 10 Unsecured debentures outstanding at March 31, 2014 have fixed rates of interest.We have deferred gains included in the amounts above from the termination of previous interest rate swap agreements, and those deferred gains amounted to less than $1.0 million at both March 31, 2014 and September 30, 2013.The deferred gains are being amortized and recognized as a reduction of interest expense over the remaining term of the related debt through 2024, and as a result, the effective interest rates on that debt have been and will continue to be lower than the stated interest rates. We also have trade finance credit lines and uncommitted letter of credit facilities.These lines are associated with the normal course of business and are not currently, nor have they historically been, of material size to the overall business. We are exposed to market risk from fluctuations in interest rates. The Company sometimes manages its exposure to interest rate fluctuations through the use of interest rate swaps (cash flow hedges).As of March 31, 2014, we had one interest rate swap agreement with a notional amount of $132.5 million to hedge the variability of cash flows associated with a portion of the term loan variable interest rate payments for the period from January 2014 to August 2017.The interest rate swap has been designated as a cash flow hedge.The fair value as of March 31, 2014 and September 30, 2013 was less than $0.1 million. The fair value measurement for our interest rate swap is classified as Level 2, as described in Note 1. The fair value of our debt is estimated based on the quoted market prices for the same or similar issues or on the current rates offered to us for debt of the same remaining maturities. The book values of our short-term debt instruments approximate fair value.The estimated fair values of our long-term unsecured debentures were $54.4 million at March 31, 2014 and $52.5 million at September 30, 2013, and were based on observable inputs such as quoted prices in markets that are not active. The estimated fair value of our term loan was $181.2 million and $185.5 million based on quoted prices for similar liabilities at March 31, 2014 and September 30, 2013. The fair value measurements for both our long-term unsecured debentures and our term loan were classified as Level 2, as described in Note 1. 6.Retirement and Postretirement Plans We sponsor four defined benefit retirement plans: a master defined benefit retirement plan, a nonqualified supplemental executive defined benefit retirement plan and two defined benefit retirement plans covering employees in Germany and France.Benefits for such plans are based primarily on years of service and the employee’s level of compensation during specific periods of employment.We contribute funds to trusts as necessary to provide for current service and for any unfunded projected future benefit obligation over a reasonable period of time for our funded plans.All of our plans have an annual measurement date of September 30.The following table includes the components of net pension expense for our defined benefit plans. Quarterly Period Ended March 31 Year to Date Period Ended March 31 Service cost $ Interest cost Expected return on plan assets ) Amortization of unrecognized prior service cost, net Amortization of net loss Net periodic beneift cost Special termination benefits - - Net pension expense $ We also sponsor a domestic postretirement health care plan that provides health care benefits to qualified retirees and dependents until eligible for Medicare. Annual costs related to the domestic postretirement health care plan are not significant. During the second quarter of fiscal 2014, we initiated a domestic early retirement program, which offered certain special termination benefits relating to our pension and postretirement health care plans.This program and the related special termination benefits resulted in a non-cash charge of $4.5 million, $2.4 million of which related to our master defined benefit retirement plan and $2.1 million for our postretirement health care plan.Refer to Note 8 for more details. We have defined contribution savings plans that cover substantially all U.S. employees and certain non-U.S. employees.The general purpose of these plans is to provide additional financial security during retirement by providing employees with an incentive to make regular savings.Company contributions to the plans are based on eligibility and employee contributions.Expense under these plans was $3.6 million and $3.3 million in each of the quarterly periods ended March 31, 2014 and 2013; and $7.3 million and $7.0 million in the year to date periods ended March 31, 2014 and 2013. 11 7.Other Comprehensive Income The following table represents the changes in AOCL by component for the year to date period ended March 31, 2014: Available-For-Sale Securities and Cash Flow Hedges (1) Foreign Currency Translation Adjustment (1) Changes in Pension and Postretirement Defined Benefit Plans (1) Balance as of September 30, 2013 $ ) $ ) $ ) OCI before reclassifications (2) Amounts reclassified out of AOCL - Net current period OCI Balance as of March 31, 2014 $ ) $ $ ) (1)All amounts are net of tax. (2)Net of tax of $0.0, $0.0, and ($0.1) for available-for-sale securities and cash flow hedges, foreign currency translation adjustment, and changes in pension and postretirement defined benefit plans, respectively. The following table represents the items reclassified out of AOCL and the related tax effects during fiscal 2014: Quarterly Period Ended March 31, 2014 Year to Date Period Ended March 31, 2014 Pension and postretirement defined benefit plan items Amortization of amounts included in net periodic pension expense and postretirement healthcare costs (1) $ $ Tax expense Net of tax $ $ Available-for-sale securities and cash flow hedges items: Recognition of other-than-temporary impairment on investment securities (2) $ $ Tax expense - - Net of tax $ $ (1)Reclassified from AOCL into cost of goods sold and selling and administrative expenses.These components are included in the computation of net periodic pension expense and postretirement healthcare costs. (2) Reclassified from AOCL into other income (expense), net. 8.Special Charges We recognized $28.4 million and $2.9 million of special charges for the quarterly periods ended March 31, 2014 and 2013; and $29.4 million and $2.9 million for the year to date periods ended March 31, 2014 and 2013.These special charges are associated with various organizational restructuring and process transformation programs, as described below. We previously announced a global restructuring program to improve our cost structure in January 2014.As part of this program, we offered an early retirement program to certain U.S. employees.Through this program, other reduction in force actions, and the elimination of certain contractor and open positions, we will eliminate over 200 net positions primarily in the U.S.This portion of the program resulted in a special charge of $9.7 million related to severance and other benefits to be provided to affected employees.We also recorded a $4.5 million charge related to special pension and postretirement healthcare plan benefits granted to employees eligible for the early retirement program.This portion of the restructuring program is substantially complete, but cash expenditures will continue into fiscal year 2015.The global restructuring program is reducing our European manufacturing capacity and streamlining our global operations by, among other things, executing a back office process transformation program in Europe.The restructuring in Europe is in process and resulted in severance and benefit charges of $1.8 million and other costs of $0.9 million related to legal and professional fees, temporary labor, project management, and other administrative functions.We expect to incur $25 million to $30 million of additional European restructuring costs over the next two years. 12 During March 2014, we initiated a plan to discontinue third-party payer rentals of therapy products occurring primarily in home care settings.We intend to continue renting these products to facilities and customers who are billed directly for the product.Due to this action, we recorded a non-cash impairment charge of $7.7 million for certain tangible assets for which the carrying values could not be fully recovered as a result of this strategic decision.We also eliminated approximately 70 positions and recognized a special charge of $2.0 million related to severance and other benefits for affected employees and $1.8 million in other related costs.We expect the exit of this business to be substantially complete by the end of fiscal 2014, but certain cash expenditures will extend into fiscal 2015. During the first quarter of fiscal 2014, we initiated a plan to improve our cost structure and streamline our organization by offering an early retirement program to certain manufacturing employees in our Batesville, Indiana plant, meeting specific eligibility requirements, and other minor reduction in force actions.These programs resulted in the elimination of approximately 35 positions and required recognition of a special charge of approximately $1 million for lump sum payments under the program and severance and other benefits provided to other affected employees.This action was substantially complete by the end of the second quarter of fiscal 2014. During the second quarter of fiscal 2013, we announced a plan to improve our cost structure and streamline our organization by eliminating approximately 100 positions across the Company, including approximately 50 contract and open positions.This resulted in a special charge of $1.7 million related to severance and other benefits to be provided to affected employees.We also incurred a contract termination charge of $0.6 million, a non-cash asset impairment charge of $0.2 million related to a product discontinuance action and $1.0 million in other related costs. We also reversed $0.6 million of a fiscal 2012 charge that was determined to be excessive during the second quarter of fiscal 2013.These actions are substantially complete. For all accrued severance and other benefit charges described above, we record restructuring reserves within other current liabilities. The reserve activity for severance and other benefits during fiscal 2014 was as follows: Balance Balance September 30, 2013 Expenses Cash Payments Reversals March 31, 2014 Fiscal 2014 Actions: $
